In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1349 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

YAIR BERKOWITZ, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 09 CR 144 — Virginia M. Kendall, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 25, 2013 — DECIDED OCTOBER 22, 2013 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  SYKES,  Circuit 
Judges. 
    FLAUM, Circuit Judge. Yair Berkowitz, together with a host 
of  others,  participated  in  a  massive  tax  fraud  scheme  with 
the object of filing false tax returns in the names of over 3,000 
unknowing,  incarcerated,  or  deceased  people.  The  scheme 
netted over $10 million in refund payments from the IRS and 
2                                                                No. 13‐1349 

state tax agencies before it was discovered. Yair1 is the son of 
the scheme’s mastermind, and was a player in the conspiracy 
by 2003. He was arrested in 2009 and pleaded guilty to one 
count of wire fraud in 2011. At sentencing, the district court 
followed  the  Presentence  Report’s  (“PSR”)  recommendation 
and  ordered  Yair  to  pay  more  than  $4  million  in  restitution 
along  with  his  prison  sentence;  his  restitution  liability  was 
joint and several along with his co‐defendants. Yair appeals 
only the amount of the restitution award. We find the award 
appropriate and affirm the district court. 
                                         I. Background 
A. Facts 
    The  Berkowitz  family  has  had  run‐ins  with  the  IRS  be‐
fore.  Yair’s  father,  Marvin,  has  a  long  history  of  running 
schemes  to  defraud  state  and  federal  tax  authorities.2  His 
sons and many other confederates have all been involved at 
various  points  and  in  various  capacities.  Yair  began  partici‐
pating  in his  father’s exploits in  1999  or  2000.  Yair acquired 
the taxpayer information of dead people and used it to help 
prepare fraudulent tax returns seeking refunds from the IRS. 
In 2000, he traveled to Miami to get the same type of taxpay‐
er information for federal prisoners.  
  The  scheme  prosecuted  in  this  case  began  in  2003  and 
was  broken  up  in  2009.  Fifty‐eight  different  individuals  re‐

                                                 
     1 Several members of the Berkowitz family were involved in this tax 

fraud scheme, so we refer to them by their first names. 
     2 In 2003, authorities learned of another of Marvin’s schemes and he 
fled  to  Israel  to  avoid  prosecution.  Marvin,  Yair’s  brother  Yehuda,  and 
several others were indicted for tax fraud conspiracy in that case. 
No. 13‐1349                                                         3

ceived federal or state refund checks as part of the conspira‐
cy. Participants in the fraud filed more than 3,000 false state 
and  federal  tax  returns  claiming  refunds.  For  his  part,  Yair 
received  pre‐addressed,  pre‐stamped  tax  returns  from 
Marvin  in  Israel.  Yair  mailed  the  returns  from  various  U.S. 
postal codes so as not to arouse IRS suspicion. He controlled 
accounts where the proceeds were deposited and addresses 
where checks were mailed. When refund checks issued, Yair 
traveled to various locations to pick them up from and make 
cash  payments  to  co‐conspirators.  He  would  then  mail  the 
checks  to  Marvin  in  Israel  or  otherwise  disperse  the  pro‐
ceeds. 
    In  2006,  IRS  agents  interviewed  Yair  and  told  him  that 
money he had received from Marvin was obtained by fraud. 
Yair  denied  any  knowledge  of  the  scheme  at  this  time.  He 
proceeded to ratchet down his direct involvement, as did the 
dozen or so people he was directly controlling in the collec‐
tion of the fraudulent returns. But Yair continued to receive 
money  from  Marvin  and  other  co‐conspirators  after  2006 
and met with an undercover IRS agent about expanding the 
fraud  in  early  2007.  The  scheme  was  eventually  uncovered, 
leading  to  the  arrest  of  Yair  (along  with  many  co‐
conspirators) on August 3, 2009. 
B. Procedural History 
   A  grand  jury  returned  a  fifty‐one  count  indictment  on 
August 4, 2009, charging Yair, Marvin, and nine others with 
conspiracy  to  defraud  the  IRS,  wire  fraud,  and  mail  fraud. 
Yair was named in several counts, but pleaded guilty only to 
Count 51, wire fraud. The conduct alleged in this count was 
a February 12, 2006 PayPal transfer of $250 from an account 
in Chicago to a different account in Minneapolis. In the plea 
4                                                         No. 13‐1349 

agreement,  Yair  accepted  responsibility  for  his  part  in  the 
conspiracy  and  acknowledged  his  awareness  of  his  father’s 
fraudulent activities. The district court sentenced Yair to six‐
ty‐two  months  imprisonment,  followed  by  two  years  of  su‐
pervised  release.  Yair  challenges  neither  of  these  punish‐
ments,  only  the  $4,069,091.96  in  restitution  imposed  by  the 
court. 
    The  district  court  calculated  the  restitution  award  using 
loss  figures  provided  in  the  PSR.  The  Government  argued 
that the intended losses from the overall scheme were rough‐
ly  $65  million  and  that  the  actual  losses  were  around  $10 
million.  But  the  PSR  recommended—and  the  government 
agreed—to narrow these amounts for Yair. The PSR conclud‐
ed that when the universe of losses was limited to the dozen 
or so people that Yair interacted with or directed regularly in 
the  course  of  the  scheme,  the  intended  loss  amount  was 
around $19 million and the actual loss $4,069,091.06. 
    Yair objected to these amounts at sentencing, both for the 
purposes  of  calculating  his  offense  level  and  for  fixing  the 
restitution amount. He claimed that the loss amount was not 
reasonably  foreseeable  to  him,  an  argument  which  the  dis‐
trict  court  rejected  after  weighing  the  arguments  from  both 
sides.  The  court  did  not  reweigh  the  evidence  when  it  im‐
posed restitution, however, because the analysis would have 
been duplicative of the calculations it already performed. 
                             II. Discussion 
    Ordinarily, we would review the district court’s authority 
to issue a restitution order de novo and its calculation of res‐
titution amount for abuse of discretion. United States v. Rand, 
403  F.3d  489,  493  (7th  Cir.  2005).  But  here  we  engage  in  the 
No. 13‐1349                                                             5

even more deferential plain‐error review. Yair’s objections in 
the  district  court  to  the  restitution  award  were  nonspecific, 
but  his  objections  to  loss  amount  (which  should  mirror  the 
objections  to  restitution  in  this  case)  argued  only  that  the 
numbers  were  too  large  because  they  included  losses  not 
foreseeable to him. His arguments on appeal have a different 
flavor: Yair now contends that the district court exceeded its 
statutory authority in awarding restitution because the court 
charged  him  for  conduct  not  attributable  to  him,  and  be‐
cause  it  did  not  adequately  demarcate  the  contours  of  the 
scheme  or  make  the  necessary  findings  of  fact  connecting 
Yair’s  conduct  to  the  loss.  Because  these  arguments  are  dif‐
ferent  from  the  one  raised  below,  we  will  overturn  the  dis‐
trict court only if we find error that would deprive Yair of his 
“substantial rights.” United States v. Randle, 324 F.3d 550, 555 
(7th Cir. 2003).  
     Federal  courts  enjoy  no  inherent  power  to  order  restitu‐
tion—they  may  only  do  so  where  authorized  by  statute.  Id. 
The  relevant  statute  in  this  case  is  the  Mandatory  Victims 
Restitution Act of 1996 (“MVRA”). 18 U.S.C. § 3663A. As the 
name suggests, this  law requires the district court to award 
restitution  in  certain  circumstances.  Restitution  under  the 
MVRA  functions  as  a  civil  remedy  “engraft[ed]  …  onto  a 
criminal statute,” and is therefore calculated by looking sole‐
ly  to  the  victim’s  loss  and  not  to  the  perpetrator’s  ability  to 
pay. United States v. Martin, 195 F.3d 961, 968 (7th Cir. 1999). 
    The  MVRA  specifically  defines  the  “victims”  to  whom 
restitution must be made: 
        [A] person directly and proximately harmed as 
        a  result  of  the  commission  of  an  offense  for 
        which restitution may be ordered including, in 
6                                                         No. 13‐1349 

        the  case  of  an  offense  that  involves  as  an  ele‐
        ment a scheme, conspiracy, or pattern of crimi‐
        nal activity, any person directly harmed by the 
        defendant’s  criminal  conduct  in  the  course  of 
        the scheme, conspiracy, or pattern. 
§ 3663A(a)(2). Under certain circumstances, the government 
can  be  a  victim  under  the  MVRA.  United  States  v.  Sapoznik, 
161 F.3d 1117, 1121 (7th Cir. 1998).  
    Yair contends that the restitution order is excessive. First, 
he  argues  that  it  charges  him  for  the  conduct  of  others,  in‐
stead of limiting the award to losses attributable to his spe‐
cific conduct in furtherance of the scheme. But notable in the 
statutory  language  is  the  expansiveness  of  restitution  au‐
thorized for crimes involving a “scheme, conspiracy, or pat‐
tern.” An individual convicted of such a crime is jointly and 
severally  liable  for  the  losses  caused  by  his  or  her  co‐
conspirators.  See,  e.g.,  United  States  v.  Dokich,  614  F.3d  314, 
318 (7th Cir. 2010). For this reason, we have squarely rejected 
the  theory  that  co‐conspirator  restitution  liability  under  the 
MVRA is as limited as Yair contends. Moreover, the PSR and 
the  district  court  limited  Yair’s  liability  to  losses  resulting 
from his actions and from the actions of those he controlled 
or worked with regularly. Thus, the restitution order here is 
linked to his specific participation in the scheme, even if we 
were  to  accept  Yair’s  limited  view  of  co‐conspirator  restitu‐
tion liability. 
    Yair next argues that the district court’s restitution award 
lacked  statutory  authority  because  the  judge  did  not  make 
sufficient  factual  findings  to  support  it.  We  disagree.  It  is 
true  that  the  court  engaged  in  no  protracted  discussion  of 
restitution  at  sentencing  and  that  it  adopted  the  findings  of 
No. 13‐1349                                                                        7

the  PSR.  But  Yair  overlooks  the  court’s  earlier  discussion  of 
the same figures when it was calculating Yair’s offense level.  
    In  compiling a  PSR for crimes causing a  loss, the proba‐
tion  office  calculates  both  the  intended  loss  and  the  actual 
loss  caused  by  the  scheme,  and  offenders  are  sentenced  to 
imprisonment  based  on  the  greater  of  these  amounts.3  The 
district  court  pulled  the  restitution  amount  from  the  PSR’s 
actual loss calculation. There is nothing untoward about do‐
ing so, and it was Yair’s burden to demonstrate the PSR’s un‐
reliability.  United  States  v.  Artley,  489  F.3d  813,  821  (7th  Cir. 
2007). Nor is it uncommon for the amount of the restitution 
award to mirror actual loss. Dokich, 614 F.3d at 319–20 (not‐
ing that where a defendant intends a large amount of loss he 
should  be  sentenced  according  to  that  amount  but  ordered 
to  pay  restitution  according  to  the  actual  loss).  The  district 
court  did  not  engage  in  a  lengthy  discussion  of  the  restitu‐
tion order, but it was not required to do so, especially when 
Yair  did  not  raise  any  specific  objections  to  the  restitution 
calculation at the time of sentencing. See United States v. Has‐
sebrock, 663 F.3d 906, 925 (7th Cir. 2011). We decline Yair’s in‐
vitation to impose a requirement on district courts to rehash 
their offense level findings at the restitution phase where no 


                                                 
     3 District courts can get into trouble if they rely unquestioningly on 
these figures, however, because the loss amount for sentencing considers 
not  just  the  conduct  underlying  the  conviction  but  “relevant  conduct” 
accompanying it. Calculations for restitution are not so permissive. Rand, 
403 F.3d at 494. They are rigidly compartmentalized to the actual losses 
resulting  from  the  conduct  of  the  convicted  offenses.  Hughey  v.  United 
States,  495  U.S.  411,  422  (1990).  At  Yair’s  sentencing,  the  district  court 
engaged  in  no  such  error;  all  losses  are  attributable  to  the  scheme  for 
which Yair pleaded guilty. 
8                                                      No. 13‐1349 

new  objections  are  raised  and  a  simple  “ditto”  explains  the 
award. 
                           III. Conclusion 
    We find no error in the district court’s calculation of the 
restitution amount, and therefore AFFIRM Yair’s sentence.